 1

 2

 3

 4

 5

 6

 7

8                             UNITED STATES DISTRICT COURT

 9                           CENTRAL DISTRICT OF CALIFORNIA

10   BENJAMIN JAMES GREENSPON,                   Case No. 2:18-01959 CJC (ADS)

11                              Petitioner,

12                              v.               ORDER ACCEPTING FINAL
                                                 REPORT AND RECOMMENDATION OF
13   ROSEMARY NDOH, Warden,                      UNITED STATES MAGISTRATE JUDGE

14                              Respondent.

15

16         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition and all the

17   records and files herein, along with the Final Report and Recommendation dated

18   February 20, 2019, [Dkt. No. 24], of the assigned United States Magistrate Judge.

19   Further, the Court has engaged in a de novo review of the Final Report and

20   Recommendation.

21         Accordingly, IT IS HEREBY ORDERED:

22         1.     The United States Magistrate Judge’s Final Report and Recommendation,

23                [Dkt. No. 24], is accepted;

24         2.     The Motion to Dismiss, [Dkt. No. 10], is granted;
 1        3.    The case is dismissed with prejudice; and

 2        4.    Judgment is to be entered accordingly.

 3

 4

 5   DATED: February 21, 2019              ______________________________
                                           HONORABLE CORMAC J. CARNEY
 6                                         United States District Judge

 7

8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24



                                             2
